IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-70,354-02


IN RE REGINALD K. RICKS




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 1112841-A IN THE 263RD DISTRICT COURT
FROM HARRIS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he has been trying to obtain copies of his trial
transcripts, or of the court reporter's untranscribed notes or original recording of the proceedings,
but that he has been informed that the district clerk does not have those documents.  Relator seeks
to compel the court reporter to comply with Rule 13.6 of the Texas Rules of Appellate Procedure
by filing the untranscribed notes or the original recording of his trial with the Harris County District
Clerk.
	In these circumstances, additional facts are needed.  The District Clerk of Harris County is
ordered to file a response, stating whether or not the untranscribed notes or original recording of
Relator's trial in Cause No. 1112841 from the 263rd District Court of Harris County have been filed
with the Harris County District Clerk, as required by Rule 13.6.  This application for leave to file a
writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.


Filed: March 6, 2013
Do not publish